 
 
II 
110th CONGRESS 1st Session 
S. 1022 
IN THE SENATE OF THE UNITED STATES 
 
March 29, 2007 
Mr. Chambliss (for himself and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend title XXI of the Social Security Act to eliminate the remainder of funding shortfalls for the State Children's Health Insurance Program (SCHIP) for fiscal year 2007, and for other purposes. 
 
 
1.Elimination of remainder of SCHIP funding shortfalls for fiscal year 2007 
(a)In generalSection 2104(h) of the Social Security Act (42 U.S.C. 1397dd(h)), as added by section 201(a) of the National Institutes of Health Reform Act of 2006, is amended— 
(1)by redesignating paragraphs (4) through (7) as paragraphs (5) through (8), respectively; 
(2)by inserting after paragraph (3), the following: 
 
(4)Additional amounts to eliminate remainder of fiscal year 2007 funding shortfalls 
(A)Allotment authorityFrom the amounts made available under subparagraph (D) for additional allotments under this paragraph, subject to subparagraph (C), the Secretary shall allot to each remaining shortfall State described in subparagraph (B) such amount as the Secretary determines will eliminate the estimated shortfall described in such subparagraph for the State for fiscal year 2007. 
(B)Remaining shortfall state describedFor purposes of subparagraph (A), a remaining shortfall State is a State with a State child health plan approved under this title for which the Secretary estimates, on the basis of the most recent data available to the Secretary as of March 31, 2007, that the projected Federal expenditures under such plan for the State for fiscal year 2007 will exceed the sum of— 
(i)the amount of the State's allotments for each of fiscal years 2005 and 2006 that will not be expended by the end of fiscal year 2006; 
(ii)the amount of the State's allotment for fiscal year 2007; and 
(iii)the amounts, if any, that are to be redistributed to the State during fiscal year 2007 in accordance with paragraphs (1) and (2). 
(C)Proration ruleIf the amount available under subparagraph (D) is less than the total amount of the estimated shortfalls determined by the Secretary under subparagraph (A), the amount of the allotment for each remaining shortfall State determined under such subparagraph shall be reduced proportionally. 
(D)Appropriation; allotment authorityFor the purpose of providing additional allotments to remaining shortfall States under this paragraph there is appropriated, out of any funds in the Treasury not otherwise appropriated, such sums as are necessary for fiscal year 2007, not to exceed $750,000,000. Amounts appropriated pursuant to the preceding sentence are designated as an emergency requirement pursuant to section 402 of H. Con. Res. 95 (109th Congress). . 
(b)Conforming amendmentsSuch section is further amended— 
(1)in paragraph (1)(B), by striking paragraph (4)(B) and inserting paragraph (5)(B); 
(2)in paragraph (2)— 
(A)in the paragraph heading, by striking remainder of reduction and inserting part; 
(B)in subparagraph (A), by striking paragraph (5)(B) and inserting paragraph (6)(B); and 
(C)in subparagraph (B), by striking paragraph (4)(B) and inserting paragraph (5)(B); 
(3)in paragraph (5) (as redesignated by subsection (a)(1))— 
(A)in subparagraph (A), by inserting or allotted after redistributed; and 
(B)in subparagraph (B)— 
(i)by inserting or allotted after redistributed; 
(ii)by striking To the  and inserting the following: 
 
(i)In generalSubject to clause (ii), to the ; and 
(iii)by adding at the end the following new clause: 
 
(ii)Exception for remaining shortfall states with lowest third ranking of uninsured childrenOnly with respect to the amounts allotted under paragraph (4) to a remaining shortfall State described in subparagraph (B) of such paragraph, clause (i) shall not apply to any such State that, on the basis of the most recent American Community Survey of the Bureau of the Census (or, until such data is available, on the basis of the 3 most recent Annual Social and Economic Supplements of the Current Population Survey of the Bureau of the Census), ranks in the lowest 1/3 of States in terms of the State's percentage of low-income children without health insurance. ; 
(4)in subparagraph (6)(A) (as so redesignated), by striking and (3) and inserting (3), and (4); and 
(5)in paragraph (7) (as so redesignated)— 
(A)in the first sentence— 
(i)by inserting or allotted after redistributed; and 
(ii)by inserting or allotments after redistributions; and 
(B)in the second sentence, by striking and (3), in accordance with paragraph (5) and inserting (3), and (4) in accordance with paragraph (6). 
2.Extension of SSI asset verification demonstration to Medicaid 
(a)In generalSubject to subsection (b), the Secretary of Health and Human Services shall collaborate with the Commissioner of Social Security to provide for the use, for purposes of verifying financial eligibility for medical assistance under State plans under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), of the system administered by the Commissioner (under section 1631(e)(1)(B)(ii) of such Act (42 U.S.C. 1383(e)(1)(B)(ii)) under which the Commissioner may obtain information held by financial institutions in order to verify eligibility for benefits under title XVI of such Act (42 U.S.C. 1381 et seq.). 
(b)LimitationFor purposes of this section, use of the system described in subsection (a), and the information obtained through such system, shall be limited to determinations of eligibility for medical assistance in States in which such system is being used by the Commissioner to verify eligibility for benefits under such title XVI. 
(c)Sharing by Commissioner of information obtained from financial institutionsNotwithstanding the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401 et seq.) or any other provision of law, information obtained by the Commissioner from financial institutions under the system described in subsection (a) may, for purposes of carrying out this section, be shared with the agencies of States specified in subsection (b) which are administering the plans of such States under title XIX of the Social Security Act. 
 
